DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 32, 35; cancelled claim: 2; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. It is argued in para. before last of pg.9 of the remarks that Rothberg et al. do not teach “detection circuitry ... configured to count single photons incident to the array of photodetectors during a first time period and a second time period following illumination of a luminescent molecule with excitation light. The examiner respectfully disagrees. Rothberg et al. teach in para. [0033] L13-16 detecting different types of luminescently labeled nucleotides from one another in a time domain and in para. [0168] L1-3 an emitted photon is detected by one or more sensors. Therefore, the rejection is maintained and made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 19, 23-16, 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0107562 A1; pub. Apr. 20, 2017).
Regarding claim 1, Rothberg et al. disclose in a first embodiment: an array of photodetectors (para. [0360] L3-6) configured to count single photons incident to the array of photodetectors during a first time period (para. [0033] L13-16 detecting different types of luminescently labeled nucleotides from one another in a time domain, para. [0168] L1-3 an emitted photon is detected by one or more sensors) and a second time period following illumination of a luminescent molecule with excitation light (para. [0033] L13-16 detecting different types of luminescently labeled nucleotides from one another in a time domain, para. [0168] L1-3 an emitted photon is detected by one or more sensors). Rothberg et al. are silent about: an array of photodetectors; and detection circuitry associated with the array of photodetectors.
In a further embodiment, Rothberg et al. disclose: an array of photodetectors; and detection circuitry associated with the array of photodetectors (para. [0359] L1-3, [0360] L3-6) motivated by the benefits for photons time discriminating (Rothberg et al. para. [0359]).
In light of the benefits for photons time discriminating as taught by Rothberg et al., it would have been obvious to one of ordinary skill in the art to combined the two embodiments of Rothberg et al.
Regarding claim 3, Rothberg et al. disclose: the detection circuitry is further configured to generate signals identifying the luminescent molecule (para. [0166]).
Regarding claim 4, Rothberg et al. disclose: detection circuitry is further configured to generate signals distinguishing among different types of luminescent molecules including a first signal identifying a first type of luminescent molecule and a second signal identifying a second type of luminescent molecule (para. [0163] nucleotides labeled with different lifetimes, [0167], different lifetimes different detection periods).
Regarding claim 5, Rothberg et al. disclose: the different types of luminescent molecules are associated with different nucleotides, and the detection circuitry is configured to generate a set of signals identifying a series of nucleotides (para. [0163] nucleotides labeled with different lifetimes, [0167], different lifetimes different detection periods).
Regarding claim 6, Rothberg et al. disclose: the set of signals identifying the series of nucleotides sequences a template nucleic acid molecule (para. [0033] L9-15).
Regarding claim 7, Rothberg et al. disclose: the series of nucleotides identified by the set of signals is a series of nucleotides of a nucleic acid molecule complementary to the template nucleic acid molecule (para. [0033] L9-15).
Regarding claim 8, Rothberg et al. disclose: different types of nucleotides in the series of nucleotides are labeled with the different types of luminescent molecules (para. [0163] nucleotides labeled with different lifetimes, [0167], different lifetimes different detection periods).
Regarding claim 9, Rothberg et al. disclose: the detection circuitry is further configured to generate signals indicative of a lifetime of the luminescent molecule (para. [0163] nucleotides labeled with different lifetimes, [0167], different lifetimes different detection periods).
Regarding claim 19, Rothberg et al. disclose: an array of sample wells, wherein individual sample wells in the array of sample wells are configured to receive a sample (para. [0065]).
Regarding claim 23, Rothberg et al. disclose: at least one optic positioned to direct photons emitted from the array of sample wells towards the array of photodetectors (para. [0315]).
Regarding claim 24, Rothberg et al. disclose: the at least one optic is positioned to direct photons emitted from one sample well of the array of sample wells to one photodetector in the array of photodetectors (para. [0315]).
Regarding claim 25, Rothberg et al. disclose: the at least one optic is configured to align photons emitted from one sample well of the array of sample wells to overlap with a detection region of one photodetector in the array of photodetectors (para. [0315]).
Regarding claim 26, Rothberg et al. disclose: the at least one optic includes a dichroic mirror positioned to direct light emitted by at least one light source towards the array of sample wells and transmit light emitted by the luminescent molecule to the array of photodetectors (para. [0304], it is known in the art to use dichroic mirrors).
Regarding claim 28, Rothberg et al. disclose: at least one waveguide, wherein at least a portion of the sample wells in the array of sample wells are positioned to receive light from the at least one waveguide (para. [0327] L1-4).
Regarding claim 29, Rothberg et al. disclose: the array of sample wells and the at least one waveguide are integrated on a sample chip, the array of sample wells being arranged on a surface of the sample chip (para. [0294] L5-6).
Regarding claim 30, Rothberg et al. disclose: the sample chip further comprises a grating coupler configured to receive light from an external light source and optically couple light into the at least one waveguide (para. [0321] L3-7)
Regarding claim 31, Rothberg et al. disclose: the array of photodetectors comprises an array of singlephoton avalanche photodiodes (para. [0357]).
Regarding claim 32, Rothberg et al. disclose: receiving, by a photodetector in an array of photodetectors, photons from a luminescent molecule; and counting, using detection circuitry, a quantity of photons incident to the photodetector during a first time period and a second time period, the detection circuitry being configured to count single photons incident to the photodetector during the first time period and the second time period (claim rejected on the same grounds as claim 1).
Regarding claim 33, Rothberg et al. disclose: generating signals identifying the luminescent molecule, wherein the signals indicate a first quantity of photons received by the photodetector during the first time period and a second quantity of photons received by the photodetector during the second time period (claim rejected on the same grounds as claim 1).
Regarding claim 34, Rothberg et al. disclose: illuminating the sample with a pulse of excitation light, and wherein counting the quantity of photons occurs in response to illuminating the sample with a pulse of excitation light (claim rejected on the same grounds as claim 1, para. [0027]).
Regarding claim 35, Rothberg et al. disclose: at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform a photodetection method comprising: receiving, from circuitry configured to control at least one light source, a control signal corresponding to a pulse of light emitted by the at least one light source; and controlling, in response to receiving the control signal, detection circuitry configured to perform counting of single photons incident to a photodetector in an array of photodetectors, wherein the counting includes counting a quantity of incident photons received by the photodetector during a first time period and a second time period (claim rejected on the same grounds as claim 1).
Regarding claim 36, Rothberg et al. disclose: the at least one non-transitory computer-readable storage medium of claim 35, wherein the detection circuitry is further configured to generate signals (claim rejected on the same grounds as claim 1).
Regarding claim 37, Rothberg et al. disclose: the at least one non-transitory computer-readable storage medium of claim 36, wherein the signals generated by the detection circuitry include a first signal identifying a first quantity of incident photons received by the photodetector during the first time period and a second signal identifying a second quantity of incident photons received by the photodetector during the second time period (claim rejected on the same grounds as claim 1).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0107562 A1; pub. Apr. 20, 2017) in view of Rothberg et al. (1) (US 2015/0141267 A1; pub. May 21, 2015).
Regarding claim 10, Rothberg et al. are silent about: the detection circuitry has at least two photon counting circuits associated with a photodetector in the array and is configured to count the quantity of incident photons received by the photodetector.
In a similar field of endeavor, Rothberg et al. (1) disclose: the detection circuitry has at least two photon counting circuits associated with a photodetector in the array (fig.13-1B items 13-124 & 13-122) and is configured to count the quantity of incident photons received by the photodetector (para. [0379]) motivated by the benefits for discerning different emission wavelengths (Rothberg et al. (1) para. [0396]).
In light of the benefits for discerning different emission wavelengths as taught by Rothberg et al. (1), it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rothberg et al. with the teachings of Rothberg et al. (1).
Regarding claim 11, Rothberg et al. disclose: the detection circuitry is further configured to generate signals indicative of the quantity of incident photons received by the photodetector during the first time period and the second time period (para. [0008], [0167], different lifetimes different detection periods)
Regarding claim 12, Rothberg et al. disclose: the signals generated by the detection circuitry include a first signal identifying a first quantity of incident photons received by the photodetector during the first time period and a second signal identifying a second quantity of incident photons received by the photodetector during the second time period para. [0008], [0167], different lifetimes different detection periods).
Regarding claim 13, Rothberg et al. (1) disclose: the at least two photon counting circuits includes a first photon counting circuit and a second photon counting circuit, and wherein the first photon counting circuit is configured to generate the first signal and the second photon counting circuit is configured to generate the second signal (para. [0379], fig.13-1B items 13-124 & 13-122) motivated by the benefits for discerning different emission wavelengths (Rothberg et al. (1) para. [0396]).
Regarding claim 14, Rothberg et al. (1) disclose: the detection circuitry is configured to generate a readout signal that includes the first signal and the second signal (para. [0379], fig.13-1B items 13-124 & 13-122) motivated by the benefits for discerning different emission wavelengths (Rothberg et al. (1) para. [0396]).
Regarding claim 15, Rothberg et al. disclose: the first time period and the second time period are non-overlapping time periods (para. [0008], [0167], different lifetimes different detection periods).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0107562 A1; pub. Apr. 20, 2017) in view of Rothberg et al. (2) (US 2016/0084761 A1; pub. Mar. 24, 2016).
Regarding claim 16, Rothberg et al. are silent about: circuitry is configured to receive a control signal indicating a reference time and perform photon counting in response to receiving the control signal.
In a similar field of endeavor, Rothberg et al. (2) disclose: circuitry is configured to receive a control signal indicating a reference time and perform photon counting in response to receiving (para. [0410]) motivated by the benefits for photon differentiation (Rothberg et al. (2) para. [0410]).
In light of the benefits for photon differentiation as taught by Rothberg et al. (1), it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rothberg et al. with the teachings of Rothberg et al. (2).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0107562 A1; pub. Apr. 20, 2017) in view of Song et al. (US 2006/0019265 A1; pub. Jan. 26, 2006).
Regarding claim 17, Rothberg et al. are silent about: the detection circuitry is configured to receive a control signal from a light source configured to emit a pulse of the excitation light and perform photon counting in response to receiving the control signal.
In a similar field of endeavor, Song et al. disclose: the detection circuitry is configured to receive a control signal from a light source configured to emit a pulse of the excitation light and perform photon counting in response to receiving the control signal (claim 14) motivated by the benefits for an inexpensive and effective luminescence detection (Song et al. para. [0004]).
In light of the benefits for an inexpensive and effective luminescence detection as taught by Song et al., it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rothberg et al. with the teachings of Song et al.
Regarding claim 18, Rothberg et al. are silent about: at least one light source configured to emit the excitation light; and circuitry configured to control the at least one light source to emit pulses of excitation light and generate control signals corresponding to the emitted pulses, wherein the detection circuitry associated with a photodetector in the array is configured to perform photon counting in response to receiving at least one of the control signals from the circuitry.
In a similar field of endeavor, Song et al. disclose: at least one light source configured to emit the excitation light; and circuitry configured to control the at least one light source to emit pulses of (claim 14) motivated by the benefits for an inexpensive and effective luminescence detection (Song et al. para. [0004]).
In light of the benefits for an inexpensive and effective luminescence detection as taught by Song et al., it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rothberg et al. with the teachings of Song et al.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0107562 A1; pub. Apr. 20, 2017) in view of Rothberg et al. (3) (US 2015/0141268 A1; pub. May 21, 2015).
Regarding claim 20, Rothberg et al. are silent about: an alignment position of the array of sample wells to the array of photodetectors includes a first subset of sample wells positioned to optically align with at least a portion of the photodetectors in the photodetector array and a second subset of sample wells positioned to not optically align with photodetectors in the array of photodetectors.
In a similar field of endeavor, Rothberg et al. (3) disclose: an alignment position of the array of sample wells to the array of photodetectors includes a first subset of sample wells positioned to optically align with at least a portion of the photodetectors in the photodetector array and a second subset of sample wells positioned to not optically align with photodetectors in the array of photodetectors (para. [0010] the first subset can be aligned, the second subset can have any desired arrangement) motivated by the benefits for a compact and inexpensive device (Rothberg et al. (3) para. [0144]).
In light of the benefits for a compact and inexpensive device as taught by Rothberg et al. (3), it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rothberg et al. with the teachings of Rothberg et al. (3).
Regarding claim 21, Rothberg et al. (3) disclose: the first subset of sample wells includes at least one row of sample wells in the array of sample wells that optically aligns with at least one row of photodetectors in the array of photodetectors when in the alignment position (para. [0010] the first subset can be aligned, the second subset can have any desired arrangement, para. [0201] teaches that the pixels can be arranged in a row direction in a periodic manner or a non-periodic manner) motivated by the benefits for a compact and inexpensive device (Rothberg et al. (3) para. [0144]).
Regarding claim 22, Rothberg et al. (3) disclose: the first subset of sample wells includes a first row and a second row of sample wells in the array of sample wells, wherein the first row and the second row are separated by at least one row of sample wells in the second subset of sample wells photodetectors (para. [0010] the first subset can be aligned, the second subset can have any desired arrangement, para. [0201] teaches that the pixels can be arranged in a row direction in a periodic manner or a non-periodic manner) motivated by the benefits for a compact and inexpensive device (Rothberg et al. (3) para. [0144]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0107562 A1; pub. Apr. 20, 2017) in view of Rothberg et al. (4) (US 2016/0041095 A1; pub. Feb. 11, 2016).
Regarding claim 27, Rothberg et al. are silent about: the at least one optic includes a plurality of lenses arranged in a relay lens configuration.
In a similar field of endeavor, Rothberg et al. (4) disclose: the at least one optic includes a plurality of lenses arranged in a relay lens configuration.
In a similar field of endeavor, Rothberg et al. (4) disclose: the at least one optic includes a plurality of lenses arranged in a relay lens configuration (para. [0412], fig.6-4A item 6-103) motivated by the benefits for a simple and inexpensive device (Rothberg et al. (4)
In light of the benefits for a simple and inexpensive device as taught by Rothberg et al. (4), it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rothberg et al. with the teachings of Rothberg et al. (4).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri from 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884